—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered May 5, 1988, convicting him of burglary in the second degree (two counts), petit larceny, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s assertion that the trial court improperly delivered an alibi charge over the defense counsel’s objection. The defendant’s own testimony unequivocally raised an alibi defense (see, CPL 300.10 [2]; People v Holt, 67 NY2d 819; cf., People v DeGina, 72 NY2d 768; People v Martin, 66 AD2d 995). In addition, the court clearly and emphatically charged the jury that the alibi defense placed no burden upon the defendant, and that the People were required to disprove this defense beyond a reasonable doubt (see, People v Howard, 153 AD2d 903, 905-906; People v Spruill, 103 AD2d 785; cf., People v Victor, 62 NY2d 374).
The defendant’s claim that he was physically incapable of participating in the jury selection proceedings due to the effects of his detoxification program is unsupported by the record (see, People v Bornholdt, 33 NY2d 75, 89, cert denied sub nom. Victory v New York, 416 US 905; People v Picozzi, 106 AD2d 413). Thompson, J. P., Bracken, Eiber and Rosenblatt, JJ., concur.